Citation Nr: 1032027	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-35 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Benjamin M. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to June 1973.  He 
died in august 2002.  The appellant is the Veteran's ex-spouse 
filing on behalf of the Veteran's surviving child. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, that denied the benefit sought on appeal.  The appellant 
appealed that decision and the case was referred to the Board for 
appellate review.  

The RO denied the appellant's claim for service connection for 
the cause of the Veteran's death in March 2003 and the appellant 
was notified of this decision by an April 2003 letter.  This 
notification was returned for insufficient address with no 
forwarding address.  On examination of the letter, it appears 
that the RO used a different address than the one provided on the 
appellant's application for benefits.  When the appellant 
reopened the claim in January 2007 the RO forwarded the April 
2003 letter to the appellant's current address.  Normally, such 
an application which has been allowed or disallowed by the agency 
of original jurisdiction becomes final one year after the date of 
notice of any award or disallowance.  See 38 C.F.R. § 3.160(d).  
However, because the initial notice was sent to the wrong address 
the appellant never received notification of the March 2003 
denial.  In light of that fact, the Board finds that the March 
2003 decision never became final and the appellant's Notice of 
Disagreement (NOD) and subsequent Substantive Appeal (VA Form 9) 
are accepted as timely.  

In April 2009 the Board remanded the Veteran's claim for issuance 
of corrective notice.  The requested development has been 
completed to the extent possible and no further action is 
necessary to comply with the Board's remand directives.  Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran died in August 2002.  His death certificate lists 
the cause of death as massive gastrointestinal bleeding due to 
multiple peptic ulcers of the stomach.  Sepsis due to septic 
arthritis of the knee was listed as a significant contributing 
cause.  

2.  At the time of the Veteran's death, service connection was in 
effect for post-traumatic stress disorder, tinea versicolor, 
residuals of malaria, a scar on the right thigh and a scar on the 
left arm.  These disabilities were not causal or contributing 
factors to the Veteran's death.

3.  The cause of the Veteran's death was not manifested during 
his active service or for many years thereafter, nor was it 
otherwise causally related to active service or to a service-
connected disability.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to by, any disability incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2009)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the appellant's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notification obligation in this case was met by way of letters 
from the RO to the appellant dated March 2003 and February 2007.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that during the course of the pending appeal, the 
United States Court of Appeals for Veterans Claims (Court) issued 
a decision concerning the content of VCAA notices relevant to DIC 
claims.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In 
Hupp, the Court held that a notice with regard to a claim for DIC 
benefits must include (1) a statement of the conditions (if any) 
for which the Veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected disability and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a disorder not yet service connected.  Additionally, if 
the appellant raises a specific issue regarding a particular 
element of the claim, the notice must inform the appellant of how 
to substantiate that assertion, taking into account the evidence 
submitted in connection with the application.  A March 2010 
letter to the appellant, issued following the Board's April 2009 
remand, fulfilled these notice requirements.

Any deficiency in the timing of this notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate notice had been provided to 
the claimant, but that the evidence established that the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim and that the error was harmless).  
Although the Hupp notice did not precede the initial adjudication 
of the Veteran's claim, that notice was followed by a subsequent 
readjudication, in this case a Supplemental Statement of the Case 
(SSOC) issued in July 2010, thereby curing the defective notice 
error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed by 
a readjudication of the claim, such as an SOC or SSOC, is 
sufficient to curing a timing defect).  The evidence of record 
also demonstrates that the appellant has had ample opportunity to 
meaningfully participate in the adjudication of her claim.  Thus, 
the Board finds any errors or deficiencies regarding notice to be 
harmless.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances of this case.  The Board notes 
that the RO has attempted to obtain further information from the 
appellant in accordance with the April 2009 remand.  These 
attempts have not been met with any response from the appellant.  
In addition, the appellant and her representative have not made 
the RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal.  Therefore, 
the Board finds that the RO has satisfied the duty to notify and 
the duty to assist and will proceed to the merits of the 
appellant's appeal.

The appellant is claiming entitlement to service connection for 
the cause of the Veteran's death.  38 U.S.C.A. § 1310.  
Generally, the cause of a Veteran's death will be considered to 
be due to a service-connected disability when the evidence 
establishes that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, without 
recourse to speculation, after a careful analysis has been made 
of all the facts and circumstances surrounding the death of the 
Veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).  For a service-connected disability to be considered 
the principal or primary cause of death, it must be singly, or 
with some other condition, be the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially, that is combined to cause death, that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it causally shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffered from a disability 
resulting from an injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury or 
disease in the line of duty, in active military, naval or air 
service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In order to prevail on the issue of 
service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of an in-service occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

A certificate of death shows that the Veteran died in August 
2002.  The immediate cause of death was recorded as massive 
gastrointestinal bleeding due to multiple peptic ulcers of the 
stomach.  Sepsis due to septic arthritis of the knee was also 
listed as a significant contributing cause of death.  The death 
certificate indicates that an autopsy was performed, but attempts 
to obtain the autopsy from the appellant have not been met with 
any response.  A review of the appellant's claims folder shows 
that during the Veteran's lifetime service connection was 
established for post-traumatic stress disorder, tinea versicolor, 
residuals of malaria, a scar on the right thigh and a scar on the 
left arm.  The Veteran was also granted entitlement to individual 
unemployability effective from October 1, 1999, not quite three 
years prior to his death.  Service connection as not in effect 
for peptic ulcers or any other gastrointestinal condition, nor 
was service connection in effect for arthritis of the knee, 
septic or otherwise.  

The appellant's contentions as to how the Veteran's cause of 
death is related to service are unclear.  However, as noted 
above, in order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of an in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
There is no question that the first element has been met.  The 
Board's discussion focuses on the latter two elements.  

The Board notes that no evidence has been presented supporting 
service connection for any of the conditions related to the 
Veteran's death.  Furthermore, no evidence has been presented 
indicating any link between active service and the conditions 
responsible for the Veteran's death.  

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The standards of 
McLendon are not met in this case.  There is no evidence that the 
Veteran's death was in any way related to service or to any 
service-connected condition.

The Board also notes that where a Veteran's death is not 
determined to the service-connected, a surviving spouse may still 
be entitled to benefits.  Benefits are payable to the surviving 
spouse of a "deceased Veteran" in the same manner as if his 
death were service-connected.  38 U.S.C.A. § 1318(a) (West 2000).  
A deceased Veteran for purposes of this provision is a Veteran 
who dies not as a result of the Veteran's own willful misconduct, 
and who either was in receipt of compensation, or for any reason 
(including receipt of military retired pay or correction of a 
rating after the Veteran's death based on clear and unmistakable 
error) was not in receipt of but would have been entitled to 
receive compensation, at the time of death for service-connected 
disabilities rated totally disabling.  The service-connected 
disability must have either been continuously rated totally 
disabling for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least five years from 
the date of the Veteran's separation from service.  The total 
rating may be schedular or based on unemployability.  38 U.S.C.A. 
§ 1318(b); 38 C.F.R. § 3.22 (2009); Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003).  

Here, the Veteran was not continuous rated as totally disabling 
for 10 years or more.  While the Veteran was granted entitlement 
to individual unemployability this was only in effect from 
October 1, 1999, not quite three years prior to the Veteran's 
death.  

As the preponderance of the evidence is against the appellant's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


